United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Carson, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-895
Issued: August 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 5, 2013 appellant, through his attorney, filed a timely appeal of a February 4,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease while in the performance of duty.
FACTUAL HISTORY
On March 1, 2010 appellant, then a 68-year-old retired floor layer, filed an occupational
disease claim alleging that he was exposed to asbestos while removing, repairing, replacing and
tearing down tiles, flooring, walls and ceilings from 1970 to 1975. He also used products
1

5 U.S.C. § 8101 et seq.

containing asbestos, such as joint and finishing compounds, paint, patching plaster and
adhesives.2 An April 16, 2009 chest x-ray obtained by Dr. Donald A. Breyer, a Board-certified
diagnostic radiologist, exhibited primary “s” and secondary “t” opacities in the middle and lower
lung fields with a profusion of 1/0. Dr. Breyer diagnosed bilateral interstitial fibrosis consistent
with asbestosis.
Dr. Roy P. Johnson, a Board-certified occupational physician, related in an October 26,
2009 report that appellant was exposed to asbestos at work while laying floor tiles and repairing
pipes from 1970 to 1975. Appellant did not wear a mask or any other protective equipment.
Following pulmonary function testing and a review of the April 16, 2009 chest x-ray,
Dr. Johnson opined that appellant sustained asbestosis with a latency period of approximately 30
years.
OWCP referred appellant for a second opinion examination to Dr. Lawrence H. Repsher,
a Board-certified internist. In a March 10, 2011 report, Dr. Repsher reiterated appellant’s former
job duties. On physical examination, he observed bilateral lower extremity thrombophlebitis
with brawny edema. Dr. Repsher pointed out that the April 16, 2009 chest x-ray did not reveal
any calcified pleural plaques, which “generally precede the onset of visible interstitial fibrosis.”
In a May 12, 2011 supplemental report, he stated that an April 22, 2011 chest x-ray was
unremarkable. In the absence of radiographic evidence to the contrary, Dr. Repsher concluded
that appellant did not sustain an industrial-related pulmonary disorder.
By decision dated May 20, 2011, OWCP denied appellant’s claim, finding that the weight
of the medical evidence did not establish that his occupational asbestos exposure resulted in a
pulmonary condition. On February 23, 2012 OWCP’s hearing representative found a conflict in
medical opinion existed between Dr. Johnson and Dr. Repsher on the issue of causal
relationship. The case was remanded for a referee examination.
Dr. Jeffrey S. Schwartz, a Board-certified internist, was selected as the impartial medical
specialist. In a May 25, 2012 report, based on a May 18, 2012 physical examination, he
reviewed the medical file and the February 2, 2011 statement of accepted facts. A highresolution computerized tomography (CT) scan of the chest, which he stated to be “more
sensitive in picking up pleural and parenchymal/interstitial lung disease,” exhibited right
pulmonary nodule, questionable pancreatic mass and coronary atherosclerosis, but did not show
evidence of interstitial lung disease or pleural abnormalities. In addition, physical examination
and a spirometry study were normal. Dr. Schwartz found that, while appellant may have had
significant exposure to asbestos products, he had no radiographic evidence of asbestos disease.
He noted that, although Dr. Breyer interpreted an April 16, 2009 x-ray as showing evidence of
interstitial lung disease consistent with asbestosis, the changes were deemed very mild.
Dr. Schwartz explained that, in retrospect, Dr. Breyer’s interpretation was in error as the
high-resolution CT scan did not show evidence of interstitial lung disease. Based on these
findings, he opined that appellant did not sustain industrial-related asbestosis.

2

Facts were incorporated into a statement of accepted facts dated February 2, 2011.

2

By decision dated July 9, 2012, OWCP denied appellant’s claim, finding that the weight
of the medical evidence did not establish that his occupational asbestos exposure caused or
contributed to a pulmonary disorder.
Counsel requested a telephonic hearing, which was held on November 13, 2012.
Appellant testified that he was exposed to asbestos fibers at work for seven years.
A December 4, 2012 chest x-ray obtained by Dr. Fred J. Bertoldo, a Board-certified
diagnostic radiologist, showed mild atelectasis of the right lung base and diminished lung
volumes. A December 6, 2012 report from Dr. Craig S. Shapiro, a Board-certified internist,
noted unremarkable physical examination findings.3
On February 4, 2013 OWCP’s hearing representative affirmed the July 9, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical

3

Appellant also submitted a November 16, 2012 letter from the Colorado Medical Board acknowledging receipt
of his complaint against Dr. Schwartz pertaining to the physician’s conduct during the referee examination and the
validity of the May 25, 2012 report. The case record does not contain any further information regarding the
disposition of this complaint.
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

7

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

3

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
If there is a conflict in medical opinion between the employee’s physician and the
physician making the examination for the United States, OWCP shall appoint a third physician,
known as a referee physician or impartial medical specialist, to make what is called a referee
examination.9 Where OWCP has referred appellant to a referee physician to resolve a conflict,
the referee’s opinion, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.10
ANALYSIS
OWCP accepted that appellant was exposed to asbestos while he was a federal employee.
After a hearing representative determined that a conflict in medical opinion existed as to whether
this exposure caused or contributed to asbestosis or another asbestos-related respiratory illness,
the case was referred to Dr. Schwartz for a referee examination.
The Board finds that Dr. Schwartz’s May 25, 2012 report is entitled to special weight
because his opinion on causal relationship was well rationalized and based on a proper factual
and medical history. Dr. Schwartz reviewed the February 2, 2011 statement of accepted facts
and medical file. He conducted a physical examination and spirometry study, both of which
yielded unremarkable results. Also, in light of confusion between the opposing opinions of
Drs. Repsher and Johnson, Dr. Schwartz conducted a high-resolution CT scan of the chest did
not exhibit pleural abnormalities or any evidence of interstitial lung disease. Based on these
findings, he concluded that appellant did not sustain a pulmonary condition due to his
occupational asbestos exposure. Appellant did not furnish sufficient medical evidence to
overcome the special weight afforded to Dr. Schwartz’s opinion: neither Dr. Bertoldo’s
December 4, 2012 chest x-ray evaluation nor Dr. Shapiro’s December 6, 2012 report even
addressed the issue of causal relationship. Consequently, the Board finds that OWCP properly
denied his occupational disease claim.
Counsel contends that the February 4, 2013 decision is contrary to fact and law. The
Board has already addressed the deficiencies of this claim. Appellant may submit new evidence
or argument as part of a formal written request for reconsideration to OWCP within one year of
this merit decision, pursuant to 5 U.S.C. § 8128 (a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
while in the performance of duty.

8

I.J., 59 ECAB 408 (2008); supra note 5.

9

5 U.S.C. § 8123(a); 20 C.F.R. § 10.321.

10

L.W., 59 ECAB 471 (2007); James P. Roberts, 31 ECAB 1010 (1980).

4

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2013 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: August 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

